In re Hall, Willie Ray; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR90-0275; Parish of Sabine, 11th Judicial District Court, Div. “B”, No. 39011.
Granted. The defendant’s sentence of four years at hard labor is vacated and his case remanded to the trial court for resen-tencing. The sentencing guidelines in La. C.Cr.P. art. 894.1(B) state that the trial judge “shall accord weight” to not only those circumstances militating for incarceration but also any mitigating factors, including the defendant’s voluntary participation in a pretrial drug program. State v. Duncan, 420 So.2d 1105 (La.1982); State v. Franks, 373 So.2d 1307 (La.1979).